                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     OPTRONIC TECHNOLOGIES, INC,                        Case No.16-cv-06370-EJD (VKD)
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE DISCOVERY DISPUTE RE
                                                 v.                                         LABOR COST DATA
                                  10

                                  11     NINGBO SUNNY ELECTRONIC CO.,                       Re: Dkt. No. 242
                                         LTD., et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          Plaintiff Optronic Technologies (“Orion”) moves for an order compelling defendants

                                  15   Ningbo Sunny Electronic Co., Ltd. (“Ningbo Sunny”) and Sunny Optics, Inc. (“Sunny Optics”) to

                                  16   produce labor cost data responsive to Orion’s Request for Production No. 4. The Court held a

                                  17   hearing on this dispute on May 28, 2019. As described below, the Court grants in part and denies

                                  18   in part Orion’s motion.

                                  19          This dispute relates to a prior dispute concerning labor costs that the Court addressed

                                  20   earlier this year. Dkt. No. 221. At that time, the Court directed the parties to do “confer, in good

                                  21   faith, about whether Ningbo Sunny and Sunny Optics have non-custodial sources of ‘labor cost

                                  22   data’ that have not yet been produced and that fall within the parties’ April 2018 agreement

                                  23   regarding the scope of production of financial information.” Id. at 3.

                                  24          Here, Orion argues that it requires additional detail about defendants’ labor costs to

                                  25   support its damages analysis and to rebut defendants’ contention that their price increases were

                                  26   caused by increased labor costs. Dkt. No. 242 at 2. Defendants do not maintain product- or

                                  27   transaction- specific labor cost information, but they have produced company-level information

                                  28   about their costs that include labor costs, although the labor costs are not broken out. Dkt. No.
                                   1   242 at 7-8. Given these circumstances, Orion says it requires the following additional

                                   2   information:

                                   3           1. Payroll data for all of defendants’ employees;
                                   4           2. More detailed income statements reflecting the labor cost components of the cost line
                                   5              items included in the statements;

                                   6           3. Records reflecting the hours required to build each telescope;
                                               4. Data tying labor costs to specific products.
                                   7

                                   8   Id. at 2-5.

                                   9           Defendants dispute Orion’s characterization of their contentions and opposes Orion’s

                                  10   motion to compel on the ground that the information Orion seeks is not relevant to any issue in the

                                  11   case or does not exist. Id. at 5-7. Defendants say that they do not maintain any records of the

                                  12   hours required to build each telescope or data tying labor costs to specific products. While they do
Northern District of California
 United States District Court




                                  13   maintain payroll data, they estimate that collecting and compiling the payroll data for all of their

                                  14   600 employees would require at least several full days of work. Id. at 7. Defendants acknowledge

                                  15   that they do maintain and could produce additional detail reflecting the labor cost components of

                                  16   cost data included in the income statements that they have already produced. Id.

                                  17            In view of the parties’ prior agreement regarding the scope of production, the Court is

                                  18   persuaded that defendants should provide additional detail reflecting the labor cost components of

                                  19   any cost items included in the income statements, such as the detail reflected at page 3 of the

                                  20   parties’ joint submission, as that information falls within the scope of the parties’ 2018 agreement

                                  21   and appears to be relevant to the issues Orion identifies. The Court therefore grants Orion’s

                                  22   motion to compel the production of this information.

                                  23           The Court is not persuaded that the payroll data for all of defendants’ employees falls

                                  24   within the parties’ 2018 agreement or that it is relevant to any issue in the case. As noted above,

                                  25   defendants say they do not have any records reflecting the hours required to build each telescope

                                  26   or data tying labor costs to specific products. The Court denies Orion’s motion to compel the

                                  27   production of this information.

                                  28           Defendants shall produce the additional labor cost detail to Orion no later than June 12,

                                                                                         2
                                   1   2019.

                                   2           IT IS SO ORDERED.

                                   3   Dated: June 5, 2019

                                   4

                                   5
                                                                       VIRGINIA K. DEMARCHI
                                   6                                   United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                   3
